Exhibit 10.05

GUARANTY AGREEMENT

THIS GUARANTY is made as of April 1, 2010 by America’s Minority Health Network,
Inc., a Delaware corporation, (“Guarantor”), in favor of SEATAC DIGITAL
RESOURCES, INC., a Delaware corporation (“Seatac”).

RECITALS

A. Guarantor is a wholly-owned subsidiary of AMHN, INC., a Utah corporation (the
“Borrower”).

B. Pursuant to a Note Purchase Agreement of even date herewith by and between
Seatac and Borrower (as amended or modified from time to time, the “Note
Purchase Agreement”) and a 4% Secured Promissory Note due June 30, 2010 issued
by Borrower to Seatac (as amended or modified from time to time, the “Note”),
Seatac has made a $800,000 loan (the “Loan”) to Borrower. Guarantor, Borrower
and any other guarantor of the Loan are the intended beneficiaries of the Loan
and, as such, the Loan will directly and significantly benefit Guarantor.

C. It is a condition precedent to Seatac making the Loan that Guarantor execute
and deliver to Seatac a guaranty in the form hereof. This is the Guaranty
Agreement referred to in the Note Purchase Agreement.

AGREEMENTS

In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Seatac as follows:

ARTICLE I

DEFINITIONS

When used in this Guaranty, capitalized terms shall have the meanings specified
in the Note Purchase Agreement, the preamble, the recitals and as follows:

Borrower. “Borrower” shall mean AMHN, Inc., a Utah corporation.

Event of Default. “Event of Default” shall have the meaning specified in the
Note Purchase Agreement.

Guaranty. “Guaranty” shall mean this Guaranty, as the same shall be amended from
time to time in accordance with the terms hereof.

Law. “Law” shall mean any federal, state, local or other law, rule, regulation
or governmental requirement of any kind, and the rules, regulations,
interpretations and orders promulgated thereunder.

Obligations. “Obligations” shall mean (a) the principal of, and interest on, the
Note, and any renewal, extension or refinancing thereof; (b) all debts,
liabilities, obligations, covenants and agreements of Borrower contained in the
Transaction Documents; and (c) any and all other debts, liabilities and
obligations of Borrower to Seatac.



--------------------------------------------------------------------------------

Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.

ARTICLE II

THE GUARANTY

2.1 The Guaranty. Guarantor, for itself, its successors and assigns, hereby
unconditionally and absolutely guarantees to Seatac the full and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of each of the Obligations. This is a guaranty of payment and
performance and not of collection.

2.2 Waivers and Consents.

(a) Guarantor acknowledges that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Seatac may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (i) supplement, modify,
amend, extend, renew, accelerate or otherwise change the time for payment or the
other terms of the Obligations or any part thereof, including without limitation
any increase or decrease of the principal amount thereof or the rate(s) of
interest thereon; (ii) supplement, modify, amend or waive, or enter into or give
any agreement, approval or consent with respect to, the Obligations or any part
thereof, or any of the Transaction Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iii) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Transaction
Documents or the Obligations or any part thereof; (iv) accept partial payments
on the Obligations; (v) receive and hold additional security or guaranties for
the Obligations or any part thereof; (vi) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Seatac in its sole and absolute discretion may
determine; (vii) release any Person from any personal liability with respect to
the Obligations or any part thereof; (viii) settle, release on terms
satisfactory to Seatac or by operation of applicable Law or otherwise, liquidate
or enforce any Obligations and any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; and/or
(ix) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations.

(b) Upon the occurrence and during the continuance of any Event of Default,
Seatac may enforce this Guaranty independently of any other remedy, guaranty or
security Seatac at any time may have or hold in connection with the Obligations,
and it shall not be necessary for Seatac to marshal assets in favor of Borrower,
any other guarantor of the Obligations or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require Seatac to marshal
assets in favor of Borrower or any other Person or to proceed against Borrower
or any other guarantor of the Obligations or any collateral provided by any
Person, and agrees that Seatac may proceed against any obligor and/or the
collateral in such order as it shall determine in its sole and absolute
discretion. Seatac may file a separate action or actions against Guarantor,
whether action is brought or prosecuted with respect to any security or against
any other Person, or whether any other Person is joined in any such action or
actions. Guarantor agrees that Seatac and Borrower may deal with each other in
connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.

 

2



--------------------------------------------------------------------------------

(c) The rights of Seatac hereunder shall be reinstated and revived, and the
enforceability of this Guaranty shall continue, with respect to any amount at
any time paid on account of the Obligations which thereafter shall be required
to be restored or returned by Seatac upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid. The
rights of Seatac created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrower or any other guarantor of the
Obligations and whether or not Borrower or any other guarantor of the
Obligations shall have any personal liability with respect thereto.

(d) To the extent permitted by applicable law, Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of: (i) any
disability or other defense of Borrower or any other guarantor for the
Obligations with respect to the Obligations (other than full payment and
performance of all of the Obligations); (ii) the unenforceability or invalidity
of any security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
Borrower or any other guarantor of the Obligations (other than by reason of the
full payment and performance of all Obligations); (iv) any failure of Seatac to
marshal assets in favor of Borrower or any other Person; (v) any failure of
Seatac to give notice of sale or other disposition of collateral to Borrower or
any other Person or any defect in any notice that may be given in connection
with any sale or disposition of collateral; (vi) any failure of Seatac to comply
with applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including, without limitation,
any failure of Seatac to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Obligation; (vii) any
act or omission of Seatac or others that directly or indirectly results in or
aids the discharge or release of Borrower or any other guarantor of the
Obligations, or of any security or guaranty therefor by operation of Law or
otherwise; (viii) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (ix) any failure of Seatac to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by Seatac, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of Seatac for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Obligations
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by Seatac that is authorized by this Section or any other provision
of any Loan Document. Until all of the Obligations have been paid in full,
Guarantor expressly waives all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

2.3 Condition of Borrower. Guarantor represents and warrants to Seatac that it
has established adequate means of obtaining from Borrower, on a continuing
basis, financial and other information pertaining to the business, operations
and condition (financial and otherwise) of Borrower and its assets and
properties. Guarantor hereby expressly waives and relinquishes any duty on the
part of Seatac (should any such duty exist) to disclose to Guarantor any matter,
fact or thing related to the

 

3



--------------------------------------------------------------------------------

business, operations or condition (financial or otherwise) of Borrower or its
assets or properties, whether now known or hereafter known by Seatac during the
life of this Guaranty. With respect to any of the Obligations, Seatac need not
inquire into the powers of Borrower or agents acting or purporting to act on its
behalf, and all Obligations made or created in good faith reliance upon the
professed exercise of such powers shall be guaranteed hereby.

2.4 Continuing Guaranty. This is a continuing guaranty and shall remain in full
force and effect as to all of the Obligations until all amounts owing by
Borrower to Seatac on the Obligations shall have been paid in full.

2.5 Subrogation; Subordination. Guarantor expressly waives any claim for
reimbursement, contribution, indemnity or subrogation which Guarantor may have
against Borrower as a guarantor of the Obligations and any other legal or
equitable claim against Borrower arising out of the payment of the Obligations
by Guarantor or from the proceeds of any collateral for this Guaranty, until all
amounts owing to Seatac under the Obligations shall have been paid in full and
all commitments to lend have been terminated or expired. In furtherance, and not
in limitation, of the foregoing waiver, until all amounts owing to Seatac under
the Obligations shall have been paid in full, Guarantor hereby agrees that no
payment by Guarantor pursuant to this Guaranty shall constitute Guarantor a
creditor of Borrower. Until all amounts owing to Seatac under the Obligations
shall have been paid in full, Guarantor shall not seek any reimbursement from
Borrower in respect of payments made by Guarantor in connection with this
Guaranty, or in respect of amounts realized by Seatac in connection with any
collateral for the Obligations, and Guarantor expressly waives any right to
enforce any remedy that Seatac now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any collateral
now or hereafter held by Seatac. No claim which any Guarantor may have against
any other guarantor of any of the Obligations or against Borrower, to the extent
not waived pursuant to this Section, shall be enforced nor any payment accepted
until the Obligations are paid in full and all such payments are not subject to
any right of recovery.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor hereby represents and warrants to Seatac as follows:

3.1 Authorization. Guarantor is a corporation duly and validly organized and
existing under the laws of the State of Delaware, has the corporate power to own
its owned assets and properties and to carry on its business, and is duly
licensed or qualified to do business in all jurisdictions in which failure to do
so would have a material adverse effect on its business or financial condition.
The making, execution, delivery and performance of this Guaranty, and compliance
with its terms, have been duly authorized by all necessary corporate action of
Guarantor.

3.2 Enforceability. This Guaranty is the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

3.3 Absence of Conflicting Obligations. The making, execution, delivery and
performance of this Guaranty, and compliance with its terms, do not violate any
existing provision of Law; the articles of incorporation or bylaws of Guarantor;
or any agreement or instrument to which Guarantor is a party or by which it or
any of its assets is bound.

3.4 Consideration for Guaranty. Guarantor acknowledges and agrees with Seatac
that but for the execution and delivery of this Guaranty by Guarantor, Seatac
would not have made the Loan. Guarantor acknowledges and agrees that the Loan
Agreement will result in significant benefit to Guarantor who is the wholly
owned subsidiary of Borrower and the intended beneficiary of the Loan.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS OF THE GUARANTOR

4.1 Actions by Guarantor. Guarantor shall not take or permit any act, or omit to
take any act that would: (a) cause Borrower to breach any of the Obligations;
(b) impair the ability of Borrower to perform any of the Obligations; or
(c) cause an Event of Default under the Note Purchase Agreement.

4.2 Reporting Requirements. Guarantor shall furnish, or cause to be furnished,
to Seatac such information respecting the business, assets and financial
condition of Guarantor as Seatac may reasonably request.

ARTICLE V

MISCELLANEOUS

5.1 Expenses and Attorneys’ Fees. Guarantor shall pay all reasonable fees and
expenses incurred by Seatac, including the reasonable fees of counsel, in
connection with the protection or enforcement of its rights under this Guaranty,
including without limitation the protection and enforcement of such rights in
any bankruptcy, reorganization or insolvency proceeding involving Borrower or
Guarantor, both before and after judgment.

5.2 Revocation. This is a continuing guaranty and shall remain in full force and
effect until Seatac receives written notice of revocation signed by Guarantor.
Upon revocation by written notice, this Guaranty shall continue in full force
and effect as to all Obligations contracted for or incurred before revocation,
and as to them Seatac shall have the rights provided by this Guaranty as if no
revocation had occurred. Any renewal, extension, or increase in the interest
rate(s) of any such Obligation, whether made before or after revocation, shall
constitute an Obligation contracted for or incurred before revocation.
Obligations contracted for or incurred before revocation shall also include
credit extended after revocation pursuant to commitments made before revocation.

5.3 Assignability; Successors. Guarantor’s rights and liabilities under this
Guaranty are not assignable or delegable, in whole or in part, without the prior
written consent of Seatac. The provisions of this Guaranty shall be binding upon
Guarantor, its successors and permitted assigns and shall inure to the benefit
of Seatac, its successors and assigns.

5.4 Survival. All agreements, representations and warranties made herein or in
any document delivered pursuant to this Guaranty shall survive the execution and
delivery of this Guaranty and the delivery of any such document.

5.5 Governing Law. This Guaranty and the documents issued pursuant to this
Guaranty shall be governed by, and construed and interpreted in accordance with,
the Laws of the State of California applicable to contracts made and wholly
performed within such state.

5.6 Counterparts; Headings. This Guaranty may be executed in several
counterparts, each of which shall be deemed original, but such counterparts
shall together constitute but one and the same agreement. The article and
section headings in this Guaranty are inserted for convenience of reference only
and shall not constitute a part of this Guaranty.

 

5



--------------------------------------------------------------------------------

5.7 Notices. All notices, requests and demands to or upon Seatac or Guarantor
(to be delivered care of Borrower) shall be delivered in the manner set forth in
Section 12.6 of the Note Purchase Agreement.

5.8 Amendment. No amendment of this Guaranty shall be effective unless in
writing and signed by Guarantor and Seatac.

5.9 Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.

5.10 Taxes. If any transfer or documentary taxes, assessments or charges levied
by any governmental authority shall be payable by reason of the execution,
delivery or recording of this Guaranty, Guarantor shall pay all such taxes,
assessments and charges, including interest and penalties, and hereby
indemnifies Seatac against any liability therefor.

5.11 WAIVER OF RIGHT TO JURY TRIAL. GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTY WOULD BE BASED UPON DIFFICULT
AND COMPLEX ISSUES AND, THEREFORE, GUARANTOR AGREES THAT ANY LAWSUIT ARISING OUT
OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

5.12 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. AS A MATERIAL INDUCEMENT TO
SEATAC TO ENTER INTO THIS TRANSACTION:

(a) THE GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING
TO OR ARISING OUT OF THIS GUARANTY OR THE OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH MAY BE BROUGHT ONLY IN COURTS OF THE STATE OF CALIFORNIA LOCATED IN LOS
ANGELES COUNTY AND THE GUARANTOR CONSENTS TO THE JURISDICTION OF SUCH COURTS.
THE GUARANTOR WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY
SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; AND

(b) Guarantor consents to the service of process in any such action or
proceeding by certified mail sent to the address specified in Section 5.7.

Nothing contained herein shall affect the right of Seatac to serve process in
any other manner permitted by law or to commence an action or proceeding in any
other jurisdiction.

(Signature page follows.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed this Guaranty as of the day and
year first above written.

 

America’s Minority Health Network, Inc. By:  

/s/ Robert Cambridge

  Robert Cambridge  

Treasurer

Signature Page to Guaranty



--------------------------------------------------------------------------------

ACCEPTANCE BY SEATAC

This Guaranty Agreement is accepted by Seatac Digital Resources, Inc.

 

SEATAC DIGITAL RESOURCES, INC. By:  

/s/ Robin Tjon

  Robin Tjon   President

Acceptance Page to Guaranty